Citation Nr: 0718216	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953, and from July 1955 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDING OF FACT

The veteran's head injury residuals are manifested by 
subjective symptoms; the veteran does not have multi-infarct 
dementia or any purely neurological disability due to the 
head trauma.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for head injury residuals have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased initial disability rating 
for his service-connected head injury residuals.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided VCAA notice 
by letter mailed in January 2004, subsequent to the initial 
adjudication of the claim.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Following 
the provision of this notice and the completion of all 
indicated development of the record, the RO readjudicated the 
claim in March 2004.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased initial rating sought, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased initial rating is not warranted for the veteran's 
head injury residuals.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  



General Legal Criteria

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  


The record in this case shows that the veteran has not been 
diagnosed with multi-infarct dementia and that the residuals 
of his head trauma are manifested by subjective symptoms 
only.  Therefore, a schedular evaluation in excess of 10 
percent is not in order for this disability during any 
portion of the initial evaluation period.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  

Although the veteran has described episodes of memory loss, 
he stated to the February 2004 VA mental disorders examiner 
that these only occur "some days" and that other days he has 
no problem with memory.  In fact, on objective examination, 
memory loss was described as "not obvious today."  The 
veteran was found to have no impairment of thought processes 
or communication.  Memory, both remote and recent, was found 
to be grossly intact, with only some "very slight" impairment 
of recall and concentration noted.  The veteran's impairment 
of psychosocial functioning was described as sporadic.  The 
February 2004 VA examiner assigned an overall Global 
Assessment of Functioning (GAF) score of 63 based on mild 
impairment of psychosocial functioning.  

Similar findings were reported on VA neurological examination 
in May 2000.  The examiner found that the veteran's memory 
impairment "fluctuates."  He has gotten lost trying to find 
the VA facility, but he knows his own address and telephone 
number, and the names of his children.  The examiner found 
that the veteran had a history of memory loss, but that it 
was "not obvious today."

Thus, while the veteran clearly manifests some degree of 
memory loss, it has generally not been noticeable on 
objective evaluation, and even by the veteran's own account, 
it is sporadic in nature.  

The Board acknowledges a March 1999 VA outpatient care note 
that the veteran was a very poor historian.  This was 
apparently in regard to some questions asked of him to which 
he responded that he did not know the answers.  Such an 
anecdotal observation is not afforded the same probative 
weight as the examination findings discussed above.  There is 
simply no context provided as to the nature of the questions 
asked or other factors that may have influenced his 
responses.  

The Board notes that, in addition to the veteran's memory 
loss, he has also complained of headaches, and he attributes 
these to his head injury.  The only nexus opinion relating to 
the veteran's headaches comes from a January 2002 addendum to 
a May 2000 VA examination report.  The examiner concluded 
that the veteran's headaches were not attributable to his 
head injury residuals.  The Board adopts this opinion over 
that of the veteran, as the veteran has no medical training 
and is not considered competent to offer an opinion as to 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The evidence also contains references to depression and other 
psychiatric symptomatology.  The Board may compensate the 
veteran only for service-connected disability; however, the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, the 
January 2002 addendum attributes only the veteran's memory 
loss to his service-connected head injury.  Indeed, the 
examiner stated that there was no other condition resulting 
from the in-service head injury, or that is otherwise due to 
service.  

In addition, the record reflects that the veteran has not 
required frequent hospitalization for the head injury 
residuals.  

In sum, the evidence shows that the residuals of the 
veteran's head injury are manifested by mild and sporadic 
impairment of memory.  The evidence fails to show any unusual 
or exceptional circumstances warranting referral of this case 
for extra-schedular consideration. 




ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a head injury is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


